IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,513-01


EX PARTE CHRISTOPHER ANTHONY YOUNG



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FILED IN CAUSE NO. 2005-CR-1183 IN THE 187th DISTRICT COURT

BEXAR COUNTY



Per Curiam.   Hervey, j., not participating.

O R D E R


	In February 2006, a jury found applicant guilty of the offense of capital murder. 
The jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  This Court affirmed applicant's conviction and sentence
on direct appeal. Young v. State, No. AP-75,352 (Tex.Crim.App. April 22, 2009).  On
June 23, 2009, this Court remanded applicant's case to the trial court and ordered the case
returned to this Court on or before September 26, 2009.  It has been more than two years
since the application was remanded.  Accordingly, we order the trial court to resolve any
remaining issues within 90 days from the date of this order.  The clerk shall then transmit
the complete writ record to this Court within 120 days from the date of this order.  Any
extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012
Do Not Publish